UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6951



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALBERT BETEMIT, a/k/a Juan Lopez, a/k/a Jose
Ivan Torres, a/k/a Jose Frias,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-95-64, CA-98-746-3)


Submitted:   November 23, 1999         Decided:     December 10, 1999


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Albert Betemit, Appellant Pro Se. N. George Metcalf, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).            We

have reviewed the record and the district court’s opinion and find

no   reversible   error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.    See United States v. Betemit, Nos. CR-95-64; CA-

98-746-3 (E.D. Va. May 26, 1999).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               DISMISSED




                                - 2 -